PER CURIAM.
This is a writ of error to the municipal court to review a judgment in favor of defendant below. A jury was waived and all matters of law and fact submitted to the court. After seeing and hearing the witnesses testify, the court entered judgment for the defendant.
We have .examined the.evidence contained in the record, and, considered most favorably to the defendant in error, as it must he on this appeal, we think there is enough to show that the notes, held by the plaintiff below, which were the basis of the action, were given by defendant to the plaintiff, as he claims, for the qualified purpose of protecting her interest in a real estate transaction entered into for the joint profit of plaintiff and defendant. In such an event plaintiff, knowing all the circumstances connected with the transaction, would not be a holder of the notes in due course, and, there being no profits .in the transaction, would not he entitled to recover ¿gainst her eoadventurer.
Judgment affirmed.